DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a first diameter with a first volume to a second diameter with a second volume…wherein the expandable material is a compressible and elastic reticulated foam that automatically returns to its normal state having the first diameter after compressing the expandable material to the second diameter” as well as “allowing the mass of expandable material to automatically expand to its normal state and have the first diameter and the first volume responsive to the container breaking.”
These limitations are not explicitly provided for in the specification as filed.
With respect to a first diameter with a first volume as claimed, wherein the first diameter is claimed with respect to the diameter of the expandable material prior to the initial compression, the Examiner notes, Applicant defines in the specification as filed wherein the expandable materials are compressed in a first state to occupy less volume and expanded in a second state to occupy more volume in [0011] and [0027].  There is, however, no description of the initial volume of the expandable materials.  The Examiner notes, as instantly claimed, the “first diameter” and “first volume” appear to be directed to such an initial diameter and volume in that the expandable material is claimed to be compressed from the first diameter and first volume to a second diameter with a second volume.  There is no disclosure in the specification as filed of the initial diameter/volume of the expandable material.  
The Examiner acknowledges there is support for a compressed state of expandable material occupying less volume and an expanded state of expandable material occupying more volume.  “Expandable materials 120 can be configured 
The Examiner acknowledges there is support for the expandable material having a first diameter and a second diameter, wherein the first diameter is that which is “substantially the same diameter of the body housing expandable materials 120” and the second diameter may be “a diameter of expandable materials 120 [that] may increase to be greater than that of the wellbore.”  [0027]
These disclosures, however, do not support the expandable material as having “a first diameter with a first volume” from which the expandable material is compressed, as is now required by independent claim 11.  
The Examiner acknowledges any material will have a first diameter and first volume, but in this instance of the current claims, Applicant defines the invention by requiring not only that the expandable material have such a first diameter and first volume, but that the expandable material further automatically expand to its normal state having the first diameter and first volume.  There is no explicit description of such in the specification as filed.  
The expanded form of the expandable material is disclosed to occupy more volume as compared to the less volume occupied by the expandable material in the compressed state.  However, there is no provision for the initial volume of the expandable material, or wherein the volume of the expanded material in the expanded state is the same as such an undisclosed initial volume.
With respect to the newly claimed limitation to “automatically expand/return to its normal state
The Examiner acknowledges Applicant’s disclosure of the expandable material as “elastic.”  Within the specification as filed, Applicant defines the expandable materials as highly compressible and elastic such as reticulated foam in [0011] and [0027].  There is no other description of the elastic nature of the material in the specification or any examples of the properties associated therewith with regard to the expansion as either “automatic” or “normal.”
The Examiner acknowledges Applicant’s remarks stating support for this amendment is found in [0011] since the definition of elastic is: an objects ability to resume its normal shape spontaneously after contraction, dilation or distortion. However, Applicant has not defined elastic as such in the instant application as filed.  Although the above definition may be a definition of elastic, the Examiner notes such is not the only definition.  See citation of pertinent prior art in Conclusion wherein dictionary definitions of elastic are provided from Merriam-Webster.  The Examiner notes, neither automatic nor normal is explicitly a part of any of the provided definitions and it is the position of the Office that one of ordinary skill in the art would not assume the twice mentioned “elastic” in the specification as filed would inherently mean the foam automatically return to its normal state as instantly claimed.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 11 recites “expandable material” in the pre-loading step and then changes to “expandable materials” in later steps of the claim, but returns to “expandable material” at the end of the claim.  It is unclear if Applicant intends the claims to include a singular mass of expandable material or if expandable materials are intended.  Clarification and use of consistent terminology throughout the claim, as well as the dependent claims, is advised.
Independent claim 11 recites “maintaining the compression of the expandable materials.”  Previously within the claim Applicant recites “compressing the mass of expandable material.”  As such, there is insufficient antecedent basis for the latter claimed terminology.  Clarification is required with consistent terminology use.
The term "automatically" in claim 11 is a relative term which renders the claim indefinite.  The term "automatically" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “automatically” renders the scope of the claim indefinite in that it is unclear as to what Applicant intends by the noted recitation.  For example, Applicant initially recites “the expandable material is a compressible and elastic reticulated foam that automatically returns to its normal state having the first diameter after compressing the expandable material to the second diameter” but later recites “allowing the mass of expandable responsive to the container body breaking.”  Is Applicant intending the automatic response of the foam to be an immediate response that occurs after compression thereof?  Does the container breaking alone cause the material to expand?  To what extent of breakage of the container is necessary for such “automatic” expansion?  A mere crack therein?  Or a complete disintegration of the container?  The specification does not provide a requisite degree of the automatic nature of the expansion, and, as such, the claim is indefinite.
The term "normal" in claim 11 is a relative term which renders the claim indefinite.  The term "normal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant recites wherein the foam returns to its “normal” state, noting such as having the first diameter.  The specification, however, does not define “normal,” nor a first diameter of the expandable material.  Furthermore, the specification discloses wherein the expandable material expands to the size of the wellbore and greater when the material is released from the container (see [0027]).  As such, is the size of the wellbore “and greater” considered to be the same as the initial/first diameter?  How is the expanded size/diameter ensured to be the same as the “first” diameter when it appears the material conforms to the openings available in the wellbore?  For example, the figures appear to highlight the conformance of the material to the wellbore.  Clarification is required.    
Within the “allowing” limitation, Applicant is advised to replace “hollow chamber” with –hollow inner chamber- in order to use consistent terminology throughout the claim.
Independent claim 11 has been amended throughout prosecution; the Examiner notes, several of the limitations appear worded in different manners in several elements of the claim.  Additionally, the positioning of some claim elements in phrasing with others is cumbersome and in some instances confusing.  Examples of such include:
Within the pre-loading step, Applicant recites “when the container body is intact before positioning the container body within the wellbore.”  It appears “when” should be replaced with –wherein- in order to positively require the container body actively be intact when placed in the wellbore.  For example, by using the term “when” it is unclear as to whether the container need to be intact.
Applicant recites “maintaining the compression of the expandable materials via the container body such that the expandable materials retain the second diameter” and then later recites as the last element of the claim “wherein when compressed the mass of the expandable material conforms to the container body.”  It would appear clearer in context to recite such elements within a singular limitation in a more direct manner in order to more precisely claim the effects of the compression of the expandable materials within the container body in a clear and concise statement.  
Within the aforementioned “maintaining the compression” step, Applicant continues with the element of “and the container body including ports allowing communication from a first area inside the container body to a second area 
Additionally, within the element of “the container body including ports allowing communication,” it is unclear if Applicant is intended to define the ports as openings that enable the claimed communication or if Applicant is attempting to actively claim such communication take place.  Clarification is required.
The Examiner notes the “allowing” and “expanding” steps also appear to recite elements redundantly.  In order to positively recite the active expansion of the expandable material in the wellbore, Applicant is advised to amend the “expanding” step appropriately since the “allowing” limitation does not add an active method step to the claim.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 12 recites “The method of claim 11, and the pre-loading includes.”  It appears the “and” should be replaced with –wherein-.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject ceases to apply a compressive force against the expandable material.”  Based on Applicant’s amendments to independent claim 11, upon which claim 18 depends, it is unclear when it was previously claimed that the container body was applying a compressive force against the expandable material, and, as such, it appears there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 3,129,762 – cited previously) as evidenced by Wang (US 2015/0292279 – cited previously) in view of Erkol et al. (US 2011/0259611).  
With respect to independent claim 11, Cooper et al. discloses a method for sealing a wellbore (col. 1, l. 8-10), the method comprising:
pre-loading (col. 2, l. 6-8) a mass of expandable material by compressing the mass of expandable material from a first diameter with a first volume to a second diameter with a second volume (see explanation below) within a hollow inner chamber of a breakable (col. 2, l. 28-35) container body 12 when the container body is intact before positioning the container body within a wellbore (col. 1, l. 45-col. 2, l. 17; col. 2, l. 40-46), wherein the container body includes a closed distal end 14);
20 allowing communication from a first area inside the container body to a second area outside the container body (col. 1, l. 70- col. 2, l. 2; col. 2, l. 46-50);
applying a force by a drill against the container body to break the container body (col. 2, l. 11-17; col. 2, l. 60-65);
allowing the mass of expandable material to expand responsive to the container body breaking, wherein the first diameter is larger than that of the wellbore and the second diameter is smaller than that of the hollow chamber of the breakable container (col. 2, l. 41-46, wherein for example, rags and fiber are disclosed; see explanation below); and
expanding the mass of expandable materials into different voids within the wellbore responsive to expanding mass of the expandable material, wherein when compressed the mass of the expandable material conforms to the container body (col. 2, l. 10-17, wherein the material blocks passages in thief zones/zones of lost circulation; col. 2, l. 41-46, wherein for example, rags and fiber are disclosed; see explanation below);

The Examiner notes, Applicant recites wherein the expandable material is compressed when in the container body and expands in response to the container body breaking and no longer applying a compressive force against the expandable material.  Both the instant application’s disclosure and Cooper et al. provide for the placement of fibers within the container body, wherein the container body breaks, thereby no longer applying a compressive force against the fibers/expandable material, so as to provide for the fibers/expandable material expanded the mass of expandable material from a first diameter with a first volume to a second diameter with a second volume” and as such, it is considered the overall mass of the material’s diameter that is claimed to be larger than that of the wellbore.  As such, the Examiner notes the container body of Cooper et al. sinks to the bottom of the bore hole, as does Applicant’s, and the drill string is then lowered into the bore hole and drill bit lowered into contact with the device and actuated to fracture the frangible container, thereby releasing the expandable material therefrom (col. 2, l. 9-17; col. 2, l. 53- col. 3, l. 5).  Since the container is placed at the bottom of the bore hole, and the expandable material is released thereat, so as to block passages in thief zones or zones of lost circulation, the first diameter is considered larger than that of the wellbore because the expandable material enters the thief zones/zones of lost circulation, thereby expanding to a larger diameter than that of the wellbore since it is emplaced within the lost circulation zones, i.e., outside of the wellbore itself, as is provided for in the instant application as defined by Applicant.

Cooper et al., however, fails to disclose wherein the expandable material is an elastic reticulated foam that “automatically returns to its normal state” as claimed.  Erkol et al. teaches 308 ([0036]; [0037]; [0038]) which may include weakpoints/cuts therein ([0042]) in order to allow for the deployment of the foam downhole ([0034]); the foam expands automatically upon shattering of the housing so as to directly contact a well wall ([0036]-[0038], wherein the foam is disclosed to “readily” expand and conform to sealing engagement; [0040]) for the purpose of isolating certain downhole regions of a well and/or choking particular downhole production regions ([0022]).  
Since Erkol et al. teaches a similar device to that which is disclosed by Cooper et al., wherein a pre-compressed elastic foam is placed in a breakable housing, and after breaking of such a housing, the foam “automatically expands to its normal state” so as to contact the well walls for isolation purposes, it would have been obvious to one having ordinary skill in the art to try a pre-compressed elastic foam as suggested by Erkol et al. in place of the expandable material disclosed by Cooper et al. in order to create an effective seal within the wellbore and subterranean formation once the foam is released from the device of Cooper et al. and able to expand and conform to the well walls and voids there around.  A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	With respect to depending claim 12, Cooper et al. discloses pre-loading a plurality of individual sections of the expandable material within the hollow chamber; Erkol et al. further suggests wherein a series of foam sections may be used ([0043]).  As such, it would have been obvious to one having ordinary skill in the art to try a plurality of individual sections of the 
	With respect to depending claim 13, Cooper et al. fails to disclose wherein grooves are positioned on the outer circumference of the container body as claimed.  Erkol et al., however, teaches, as noted above, wherein the elastic foam may be placed in a breakable container, wherein the container may include a plurality of weakpoints incorporated thereinto, such as cuts or scored features, i.e. grooves, into the surface of the container body; such points are prone to give way upon breaking of the container for the purpose of releasing the expandable material ([0042]).  Since Cooper et al. seeks to break the container housing so as to release the expandable material therefrom, it would have been obvious to one having ordinary skill in the art to form grooves on an outer circumference of the container body of Cooper et al. in order to provide points that facilitate the breaking of the container body upon application of a force thereto.
With respect to depending claim 15, Cooper et al. discloses fragmenting the mass of expandable material into a plurality of fragments when the container body breaks (col. 1, l. 45- col. 2, l. 17, wherein the mass of expandable material, i.e., collection of rags/fibers, etc., is caused to separate so as to enter the voids upon breaking of the container, thereby fragmenting the mass of expandable material into a plurality of fragments, i.e., individual rags/fibers, etc.).  The Examiner notes, Cooper et al. in view of Erkol et al. suggests the provision of the expandable material as elastic foam as claimed.  Cooper et al. further discloses the same mechanism for breaking the container as Applicant, i.e., application of a force from a drill bit.  As such, it is the position of the Office when emplacing an elastic foam, such as suggested by Erkol et al. in the container body of Cooper et al., and subjecting such to breaking by application may also break the expandable materials 120 into smaller parts, and push the fragments 221 of expandable materials 120 into the voids 212 while the drill bit travels down well. This may allow different sections of the expandable materials 120 to be positioned into different voids 212 within the wellbore. This may also allow fragments 221 to be detached from a body of the expandable materials 120 to be positioned within voids 212 in a location passed the circumference of the wellbore 210. Additionally, the fragments 221 may be positioned within voids 212 to seal the voids while sections 220 of the expandable material 120 still attached to the body of expandable material 120 may simultaneously fill the same void 212.”  Cooper et al. clearly discloses sealing of thief zones, i.e., different voids within the wellbore, and, as such, the positioning of the lost circulation materials in accordance with the method as claimed would be considered obvious.
With respect to further depending claim 16, Cooper et al. discloses wherein the plurality of fragments include a first fragment and a second fragment, and positioning the first fragment within a first void and the second fragment within a second void (col. 2, l. 14-17, wherein the fragments may be used to block individual passages in thief zones/zones of lost circulation).
With respect to further depending claim 17, Cooper et al. discloses positioning the mass of expandable material in the first void and the second void (col. 2, l. 14-17, wherein the fragments may be used to block individual passages in thief zones/zones of lost circulation).
With respect to depending claim 18, Cooper et al. discloses wherein detaching the first fragment and the second fragment from the mass of expandable material when the container 
With respect to depending claim 19, Cooper et al. discloses wherein the container body is formed of a breakable material (col. 2, l. 32-35).
With respect to depending claim 20, Cooper et al. discloses wherein the container body has a closed proximal end 16 (col. 1, l. 65-70, wherein it is noted the end is enclosed by a frangible cap).
Claim 13 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., as evidenced by Wang, in view of Erkol et al. as applied to claim 11, above, and further in view of Pendelton (US 1,393,311 – cited previously).
Cooper et al., as evidenced by Wang, in view of Erkol et al. teaches the method as set forth above; the reference, however, fails to disclose wherein grooves are positioned on an outer circumference of the container body and configured to form break lines so that the container body breaks along the grooves.  
Pendelton teaches methods for sealing wells wherein a container body with a hollow inner chamber that is breakable is emplaced within a well (p. 2, l. 4-17); the container body comprises a shell 2 of frangible material, similar to that which is disclosed by Cooper et al., and, further has weakened portions at grooves 3 that extend longitudinally and circumferentially about the shell to divide it into numerous small portions (p. 2, l. 39-49); the container is broken by a hammering or a ramming device to disrupt the shell along the lines created by grooves 3 so as to release the material within the shell from the container (p. 2, l. 72-85).
It would have been obvious to one having ordinary skill in the art to provide for grooves on the container body of Cooper et al. in order to provide weakened portions along which the .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,683,725 (‘725 herein – cited previously).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and those issued in ‘725 provide for a device and method for sealing a wellbore, wherein a container body that includes a body of an expandable material therein is positioned within the well and the expandable material expands upon breaking of the container.  The limitations of the currently pending claims are fully encompassed by those issued in ‘725, and as such, the claims are not patentably distinct.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) as unpatentable over Cooper et al. have been fully considered.
In view of Applicant’s newly added limitations to independent claim 11, requiring pre-loading the mass of expandable material along with the expandable material being elastic reticulated foam, a modified grounds of rejection has been set forth above.
Applicant asserts Cooper is silent to pre-compressing any material to have a volume/diameter less than that of the wellbore before or after the materials leave the cylinder.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Merriam-Webster defines elastic as: 
i. of a solid: capable of recovering size and shape after deformation
ii. relating to or being a collision between particles in which the total kinetic energy of the particles remains unchanged.
capable of recovering quickly especially from depression or disappointment
capable of being easily stretched or expanded and resuming former shape
 i. capable of read change or easy expansion or contraction: not rigid or 
constricted
ii. receptive to new ideas
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
02/25/21